Citation Nr: 0915723	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-29 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to June 2, 2006 for 
service connection for prostrate cancer with erectile 
dysfunction.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1967 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted entitlement to service 
connection for prostate cancer with erectile dysfunction and 
established the effective date that is the subject of the 
current appeal.


FINDING OF FACT

The Veteran's informal claim for service connection for 
prostate cancer was received on June 2, 2006.  There was no 
prior written communication by the Veteran or a duly 
appointed representative indicating intent to apply for 
service connection benefits for this condition. 


CONCLUSION OF LAW

The criteria for an effective date prior to June 2, 2006 for 
the grant of service connection for prostate cancer with 
erectile dysfunction have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §  3.400 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
the notification and duty to assist obligations owed to 
claimants by VA.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008).  The intended effect of the 
implementing regulation is to establish clear guidelines 
regarding the timing and scope of assistance that VA is 
required to provide to a claimant who files a substantially 
complete application for VA benefits.  38 C.F.R. § 3.159 
(2008).  

However, the Court of Appeals for Veterans Claims has held 
that the VCAA statutory and regulatory provisions do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
In the instant case, the facts are not in dispute.  
Resolution of the appeal is dependent upon the interpretation 
of the regulations pertaining to the assignment of an 
effective date associated with a grant of service connection.  
Therefore, the Board concludes that no further action is 
required under the VCAA, since all evidence needed to 
adjudicate the claim is of record and before the Board.

Earlier Effective Dates

Service connection for prostate cancer with erectile 
dysfunction was granted by rating decision in October 2006.  
An effective date of June 2, 2006 was established coincident 
with the date that the Veteran's claim for service connection 
was received.  The Veteran filed a timely appeal with respect 
to the effective date assigned.  He argues that he should be 
granted service connection, and specifically the previously 
awarded temporary 100% disability rating, effective as of 
April 27, 2006 which is the date he underwent prostate 
surgery in a military treatment facility.  See Notice of 
Disagreement, November 2006.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.400 (2008).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for service connection or for an increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a) (West 2002) (emphasis 
added).  The implementing regulation clarifies this to mean 
that the effective date of an award of service connection or 
for increased compensation "will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400 (2008).  A "claim" is defined 
in the VA regulations as "a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p) (2008).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit 
sought."  38 C.F.R. § 3.155(a) (2008).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims for benefits, both formal and 
informal, and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).   

The United States Court of Appeals for the Federal Circuit 
has emphasized that VA has a duty to fully and 
sympathetically develop a Veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200. 

The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection to military service, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377, 382 (1999).

In the present case, the Veteran disagrees with the 
assignment of June 2, 2006 as the effective date for the 
grant of service connection and accompanying temporary 100 
percent evaluation for his prostate cancer with erectile 
dysfunction.  He asserts that the date of surgery in April 
2006 should be the date that payment at the 100 percent rate 
began, as this was the start date of the compensated 
disability.  He states that June 2, 2006 "is simply the date 
I filled out the form," and should not be used as the 
assigned effective date.  Notice of disagreement, November 
2006.  

The Board acknowledges the Veteran's contentions, however the 
pertinent legal authority generally precludes the assignment 
of an effective date prior to the date of receipt of a claim 
for service connection.  38 U.S.C.A.  § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).  Exceptions to this 
rule apply when the claim for service connection is received 
within one year after separation from active duty, or where 
the requirements for service connection of the disability are 
met during military service.  See 38 C.F.R. § 3.400 
(b)(2)(ii) (2008).  

Neither of these exceptions is applicable in the instant 
case.  The Veteran was discharged from active duty service in 
September 1993, and by his own admission did not file a claim 
for service connection for prostate cancer prior to June 
2006.  See DD Form 214; see also Notice of disagreement, 
supra.  There is also no evidence, nor does the Veteran 
contend, that the requirements for service connection for 
prostate cancer were met during his military service as the 
condition was not diagnosed until many years after discharge 
from service.  

The Board has also reviewed the record in its entirety to 
determine whether there is any evidence of a written 
communication that expresses intent to file a claim for 
service connection for prostate cancer, or evidencing any 
belief of entitlement to this benefit prior to the current 
June 2, 2006 date of receipt of the claim.  See 38 C.F.R. § 
3.1(p) (2008).   The Board finds no such correspondence or 
communication to VA.  

The Board notes that in the September 2007 VA Form 9 
submitted by the Veteran, he raises the potential application 
of 38 C.F.R. § 3.157 to his claim for an earlier effective 
date.  He submitted a copy of the August 2007 Statement of 
the Case with this regulatory provision highlighted and 
notated.  This regulatory provision relates to a report of 
examination or hospitalization which may be accepted as a 
claim for increase, or to reopen a previously denied claim.  
38 C.F.R. § 3.157 (2008).  

However, the regulation cited by the Veteran expressly 
applies only to acceptance of an informal claim for an 
increased evaluation for a condition already granted service 
connection, or as an informal claim to reopen a previously 
denied claim for benefits.  It does not apply to an informal 
claim for service connection benefits that have not otherwise 
been adjudicated, as is the case here.  Therefore, the date 
of admission to a uniformed services hospital cannot be 
accepted as the date of receipt of the claim, as service 
connection for the medical condition in question had yet to 
be established.   

In summary, the assignment of an effective date for the grant 
of service connection  is based on the later of the date of 
the claim, or the date the entitlement arose.  Here, the 
Veteran's claim was received on June 2, 2006, which in this 
case is after the date that his entitlement to service 
connection for prostate cancer arose.  Although the surgery 
in question occurred in April 2006, the temporary 100 percent 
rating for prostate cancer following that surgery may not be 
awarded prior to the grant of service connection for the 
condition.  An effective date prior to the June 2, 2006 date 
of claim is not warranted. 

The Board acknowledges and appreciates the Veteran's lengthy 
and distinguished military service.  However, entitlement to 
effective dates is prefaced on explicit statutory and 
regulatory authority.  As the preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  


ORDER

An effective date prior to June 2, 2006 for service 
connection for prostrate cancer with erectile dysfunction is 
denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


